Citation Nr: 1131864	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-29 484	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and anxiety disorder.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The decision granted the Veteran's claim for service connection for bilateral hearing loss and assigned an initial noncompensable (i.e., 0 percent) rating for the disability retroactively effective from October 15, 2007, the date of receipt of this claim.  His appeal concerning this claim is for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  He also appealed that decision to the extent it denied his claims for service connection for PTSD, a low back disorder, and an eye disorder.

As support for these claims, the Veteran testified at a videoconference hearing in June 2011 before the undersigned Veterans Law Judge of the Board.

A February 2008 VA treatment record in the file list a diagnosis of PTSD and anxiety disorder, not otherwise specified (NOS), as secondary to military sexual trauma (MST).  So the Board is expanding the claim for an acquired psychiatric disorder to encompass both PTSD and anxiety disorder, NOS.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).  


In this decision, the Board is deciding the claim for service connection for an eye disorder.  However, partly because of his recent hearing testimony, the Board finds that the Veteran's remaining claims for an initial compensable rating for his bilateral hearing loss, and for service connection for psychiatric and back disorders, require further development before being decided on appeal.  So the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

There is no competent and credible medical or other evidence confirming the Veteran has an eye disorder, or has at any time since filing this claim, so he has not established that he has the required current disability.  


CONCLUSION OF LAW

The Veteran does not have an eye disorder due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.


I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 2007, February and June 2008, and in February 2009.  These letters, especially in combination, informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The November 2007 and June 2008 letters also complied with Dingess by as well discussing the downstream disability rating and effective date elements of his claim.  He also received those letters prior to the initial adjudication of his claim in September 2008, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records (STRs), VA treatment records, and private treatment records.  There is no indication or suggestion of any other records potentially pertinent to the claim that would need to be obtained.

The Veteran has not had a VA compensation examination concerning this claim, and the Board is not requesting one before deciding this claim.  According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, though, the Veteran did not have any relevant complaints while in service, so resultantly also did not receive any pertinent diagnosis.  This, alone, is not conclusive indication of whether he had the claimed eye disability while in service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)).  But consider also that there is no indication other than his unsubstantiated written and oral lay testimony that he has had an eye disorder or persistent or recurrent symptoms of an eye disorder at any time since filing this claim, including at times when seen for evaluation and treatment of other conditions.  In Waters, the Court held that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination, since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case.  See also Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing him.


II.  Entitlement to Service Connection for an Eye Disorder

The Veteran contends that he has an eye disorder as a result of his military service.  Specifically, he points out that he was a welder in service, and he alleges that he saw a corpsman while in service - albeit just once - who prescribed eye drops.  And since service, he alleges that a doctor in Atlanta told him he has "welder's eye" and that he has had to undergo cataract surgery on each eye as a consequence.  He adds that he now goes to the eye doctor only to ensure he does not have diabetic retinopathy.

Service connection may be granted if it is shown the Veteran has current eye disability due to an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Stated somewhat differently, to establish entitlement to direct service connection for this claimed disability, there must be:  (1) competent and credible evidence confirming he has this claimed disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

If chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning back now to the facts of this particular case.  As explained, the most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).


Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, though, the Veteran has neither provided nor identified any competent and credible medical or lay evidence showing a current diagnosis of this claimed disorder or persistent or recurrent symptoms of this claimed disorder, including at any time since filing this claim.  His STRs do not mention any complaints, treatment or diagnosis of an eye disorder of any sort, including any, in particular, which may have been related to his military occupational specialty (MOS) as a welder.  There is no indication he saw a corpsman, as he alleges, and even he acknowledged during his recent June 2011 hearing that he only saw the corpsman once because, after that first time, he was not allowed to get any subsequent treatment.  He also says that one instance of treatment only involved the prescription of eye drops.

And regarding what has occurred during the many years since his military service ended in January 1977, there is no confirmation a doctor in Atlanta told the Veteran he has "welder's eye", to in turn suggest such a relationship to his MOS in service.  There is only this unsubstantiated allegation.  Moreover, records show he received treatment on an outpatient basis for other medical complaints from February 2008 to October 2010, so relatively recently.  And yet, these VA outpatient treatment records fail to mention or note any complaints concerning his eyes, and therefore, do not show any consequent diagnosis.

In other testimony during his June 2011 videoconference hearing, the Veteran stated that he receives yearly eye examinations in connection with his diagnosed disability of diabetes mellitus.  However, he acknowledged these yearly examinations have been unremarkable for evidence of retinopathy as a complication of his diabetes.

The Board realizes the Veteran is competent, even as a layman, to proclaim for example having experienced eye-related problems or issues both during service and during the many years since his discharge.  Indeed, he is even competent to make this proclamation absent any supporting contemporaneous medical evidence such as treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  But his lay testimony concerning this also must be credible, so not just competent, to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Moreover, his lay testimony is not considered in isolation or a vacuum, rather, judged in relation to the other relevant evidence in the file to determine which is most probative.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Symptoms, not treatment for them, are the essence of continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b) and the holding in Savage.  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  But the Court has made a distinction between accepting lay testimony to establish the occurrence of a relevant disease, injury or event in service when it did not occur in combat.  For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

So, here, the Veteran has failed to satisfy the most essential requirement for service connection, which as explained is first establishing he has the claimed condition.  Absent establishment of this required current disability, there necessarily is no disability to attribute to his military service so as to, in turn, warrant service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


Therefore, the Board finds that the preponderance of the evidence is against this claim for service connection for an eye disorder.  Accordingly, there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for an eye disorder is denied.


REMAND

Concerning first the Veteran's claim of entitlement to an initial compensable rating for his bilateral hearing loss, this disability was last examined for VA compensation purposes in August 2008, so 3 years ago, and even then when he was trying to establish his underlying entitlement to service connection for this disability, since granted.  So that evaluation primarily concerned the etiology of this disability in terms of whether it was attributable to his military service, i.e., service connected, whereas his appeal now concerns the downstream issue of whether the initial rating the RO assigned for this disability is most appropriate.  See again Fenderson, 12 Vet. App. at 125-26.  While testifying during his recent June 2011 videoconference hearing, the Veteran and his representative specifically alleged that this disability is now significantly worse.

When, as here, a Veteran claims that his condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He therefore needs to be reexamined to reassess the severity of this disability.  38 C.F.R. § 3.327(a) (2010).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Regarding his claim for service connection for a low back disorder, the Veteran testified during his June 2011 videoconference hearing that he strained his back lifting ammunition shells while in service, which he said weighed about 75 pounds each.  He also testified that he saw a corpsman for treatment and that temporary light duty was prescribed.  He added that he has complained of pain ever since, that he initially consulted a chiropractor within the first month to month and a half after service, and that he still receives chiropractic care from this same chiropractor about every 6 weeks.

There is one notation in service of back pain, in February 1976, and F.F.L., D.C. (this chiropractor mentioned) commented in February 2009 that the Veteran had been treated over the years in his office for chronic lumbar spine disorders since 1979.  This commenting chiropractor said this started on active duty in the late 1970's aboard ship, and that the Veteran initially was injured in a fall and aggravated his condition loading 75-pound artillery shells.  The remainder of this chiropractor's letter concerned the Veteran's consequent physical and other limitations.

This chiropractor does not specify a particular diagnosis, and the records of the treatment the Veteran reportedly has received from him dating back to 1979 or thereabouts also are not in the claims file, only this letter.  The Veteran indicated during his hearing that this chiropractor initially worked at College Chiropractors before opening his own practice.  So before deciding this claim, the Board needs to try and obtain these additional records.  See 38 C.F.R. § 3.159(c)(1).
A VA compensation examination and medical nexus opinion also are needed to assist in identifying all current low back disorders and their etiologies in terms of whether they are attributable to the Veteran's military service, including especially to the type of trauma alleged.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Finally, the Veteran also claims he is entitled to service connection for PTSD based on personal (sexual) assault.  Specifically, he describes a hazing incident aboard his ship, the USS New DD818, when a blanket was tossed over his head and he was repeatedly hit on his head and in his groin area.  He also says his pants were pulled down and he was assaulted with a grease gun.  As an additional stressor, he describes finding the body of Petty Officer Brown, a friend of his, who supposedly had committed suicide by hanging himself.  But the Veteran does not believe it was a suicide because Petty Office Brown had encouraged him to tell the captain about the hazing incident mentioned, so the Veteran suspects that, in actuality, this potential witness was murdered to keep him quiet about it.

Service connection for PTSD requires:  [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in- service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

It is undisputed the Veteran has this requisite PTSD diagnosis, which, according to the holding in Cohen, is presumed to be in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the claimed stressor.  His VA outpatient treatment records from February 2008 to October 2010 are replete with this diagnoses of PTSD and anxiety disorder, NOS, as secondary to military sexual trauma.

The Veteran's claim for service connection for PTSD is predicated entirely on this alleged personal or sexual assault (military sexual trauma (MST)).  The most recent revisions to 38 C.F.R. § 3.304(f)(3) amended the adjudication regulations governing claims for service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor, but do not pertain to claims for PTSD that, as here, are predicated on personal (sexual) assault, combat, or prisoner of war (POW) experience.  75 Fed. Reg. 39843 (July 13, 2010).  This is because these type of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on sexual assault was the redesignation of this type of claim from subpart (f)(4) to (f)(5).

Still, VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did.  It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than his service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2010).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In Patton, the Court pointed out that VA has established special procedures for evidentiary development of claims for PTSD based on personal (sexual) assault.  The Court advised that the portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, provided "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service."Manual M21-1 lists evidence that might indicate such a stressor such as lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The Manual also lists behaviors such as requests for change of military occupational specialty (MOS) or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over- the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  The Court has also held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations, and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272.

Moreover, the Court in Patton and YR noted an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996), that a stressor generally cannot be established as having occurred merely by after-the-fact medical nexus evidence.  It may be in a claim, as here, which is predicated on military sexual trauma (MST).  Indeed, the Federal Circuit Court recently reiterated that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 290.

With respect to the facts of this particular case, there are no STRs or military personnel records indicating the Veteran complained about, was seen or evaluated for psychiatric-related problems or issues.  

Statements submitted by the Veteran concerning his PTSD stressors, dated in May and July 2008, and in February and October 2009, note the purported attack occurred in 1975 while his ship, the USS New DD818, was stationed in Norfolk, Virginia.  He also noted the purported suicide of Petty Officer Brown, which the Veteran as mentioned believes, instead, may have involved a homicide since this fellow soldier knew of the assault and, therefore, would have been able to corroborate the Veteran's account of it.  There is no indication, however, the RO attempted to independently verify this claimed event.  Accordingly, after first giving the Veteran opportunity to provide more specific information about this claimed stressor, the AMC should attempt to independently verify the occurrence of these claimed incidents by contacting the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate authority.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c).  In doing so, the AMC is reminded that requiring corroboration of every detail, including the Veteran's personal participation, defines "corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Rather, an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.

Moreover, regardless of the outcome of this additional development of this claim, the AMC should also schedule a VA compensation examination by a psychiatrist, psychologist or other qualified mental health care provider to review the file to determine whether there are any indications of behavior changes, etc., the Veteran was personally or sexually assaulted while in the military, as he is alleging, and has consequent PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  Although the Board must make the ultimate finding of fact concerning the occurrence of a stressor, 

VA regulation as mentioned provides that VA adjudicators may submit any 
evidence it receives to an appropriate medical or mental health care professional for an opinion as to whether it indicates that a personal assault occurred resulting in PTSD.  38 C.F.R. § 3.304 (f)(5).

Accordingly, these other claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional evaluation or treatment for his hearing loss, low back disorder or PTSD/anxiety disorder, either from VA or elsewhere (privately, etc.), especially concerning the chiropractic treatment he indicated during his June 2011 videoconference hearing that he receives about every 6 weeks and which his chiropractor (F.F.L., D.C.) indicated in his February 2009 statement dates back to 1979.

Attempt to obtain any additionally identified records, including, but not limited to, these records from this chiropractor (F.F.L., D.C.) dating back to 1979.  If any requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  After receiving any additional evidence, schedule a VA compensation examination to reassess the severity of the Veteran's bilateral hearing loss.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on his claim for a higher initial rating for this disability.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record rather than summarily denied because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.  

3.  Also schedule a VA compensation examination to first identify all current low back disorders and then to determine their etiologies - including specifically the likelihood (very likely, as likely as not, or unlikely) that any current disorder is attributable to the Veteran's military service, and particularly to any injury, such as a lifting injury, he may have sustained to his low back while in service.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655(b).

The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history. 

The examination should include any diagnostic testing or evaluation needed to make these important determinations.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

4.  Additionally, concerning the claim for an acquired psychiatric disorder, including PTSD and anxiety, forward the Veteran's stressor information to the JSRRC or other appropriate records repository for research into corroboration of his claimed stressors.  The JSRRC or other authority should be provided a copy of any information concerning the incidents in question.  The AMC should also follow up on any additional action suggested by the JSRRC or other authority.

5.  After associating with the claims file all available records and/or responses received from the JSRRC or other authority, prepare a report detailing the occurrence of any specific in-service stressors deemed established by the record.  This report is then to be added to the Veteran's claims file.

For any stressor not verified, so state in the report.

6.  Then, regardless of the success or failure of the development directed in the preceding action paragraph 5, schedule a VA compensation examination by a psychiatrist or psychologist for an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran has PTSD, anxiety or other mental illness as a result of the military sexual trauma claimed or the supposed suicide of his fellow service comrade stemming from this claimed sexual trauma.

The examination should include any diagnostic testing or evaluation needed to make this important determination.  

7.  Then readjudicate these remaining claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.


The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


